       Case: 1:19-cv-00145-DAP Doc #: 134 Filed: 03/10/19 1 of 4. PageID #: 3355



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                 )   CASE NO. 1:19-cv-145
                                              )
                Plaintiff,                    )   JUDGE DAN AARON POLSTER
                                              )
         v.                                   )   MAGISTRATE JUDGE
                                              )   THOMAS M. PARKER
SOUTH UNIVERSITY OF OHIO, LLC                 )
et al.,                                       )
                                              )
                Defendants.                   )

  The Receiver’s Response to Tech Park 6, LLC’s Joinder to Motion of 3601
   Sunflower LLC to Vacate the Injunction and Receiver Order [Doc. 97]

         As the Receiver reported to this Court before the March 8th status hearing (see

Third Supplement to First Receiver Report at 2 [Doc. 120]) and during the March 8th

status hearing, he has a deal in place with a buyer, Save the Art Institute of Las Vegas,

Limited, to acquire the Art Institute of Las Vegas (“Ai Las Vegas”). Ai Las Vegas’s

landlord is Intervenor Tech Park 6, LLC (“Tech Park”).

         Tech Park moved this Court for “an order . . . compelling the Receiver to elect to

assume or reject the Lease within 30 (thirty) days and in the interim, to pay all Rent

contemplated under the Lease on a per diem basis from the commencement of the

Receivership on January 18, 2019, forward.” Tech Park’s Joinder to Motion of 3601

Sunflower LLC to Vacate the Injunction and Receiver Order at 2 (Doc. 97) (describing

Tech Park’s Motion to Expedite Decision to Assume or Reject Lease [Doc. 59]). Tech

Park also joined 3601 Sunflower, LLC’s motion to vacate the Receivership Order. (Doc.

97).




{01294727-2}
       Case: 1:19-cv-00145-DAP Doc #: 134 Filed: 03/10/19 2 of 4. PageID #: 3356



          On March 7, 2019,1 Save the Art Institute of Las Vegas, Limited’s manager spoke

with one of Tech Park’s principals. Declaration of William A. Turbay ¶ 6. Save the Art

Institute of Las Vegas, Limited offered Tech Park, assuming Save the Art Institute of Las

Vegas, Limited’s deal with the Receiver is approved by this Court, to assume Ai Las

Vegas’s lease in full, pay the rent arrearage (excluding interest, penalties, late fees, and

attorney fees) over a 24-month period. Id. ¶ 7. Tech Park responded that Save the Art

Institute of Las Vegas, Limited’s interest in assuming the lease was not acceptable. Id. ¶

8.

          “Should the landlord be unwilling to allow Save the Art Institute of Las Vegas,

Limited to assume Ai Las Vegas’s lease or, in the alternative, to negotiate a new lease

agreement, then Save the Art Institute of Las Vegas, Limited cannot close any deal with

the Receiver to acquire Ai Las Vegas.” Id. ¶ 9.

          Currently, 469 students attend Ai Las Vegas.

          Tech Park has joined in a motion that seeks to vacate this receivership principally

on the ground that this Court’s equitable jurisdiction was not invoked. See (Doc. 97).

But “‘he who comes into equity must come with clean hands.” Precision Instrument

Mfg. Co. v. Auto. Maint. Mach. Co., 324 U.S. 806, 814 (1945). The Supreme Court has

explained that “[t]his maxim is far more than a mere banality. It is a self-imposed

ordinance that closes the doors of a court of equity to one tainted with inequitableness

or bad faith relative to the matter in which he seeks relief, however improper may have

been the behavior of the defendant.” Id. Thus, equitable defenses are only available to

those with clean hands. See United States v. Weintraub, 613 F.2d 612, 619 (6th Cir.

1979).

1   The Receiver only learned of this conversation yesterday, March 9, 2019.
{01294727-2}
                                                  2
     Case: 1:19-cv-00145-DAP Doc #: 134 Filed: 03/10/19 3 of 4. PageID #: 3357



         Tech Park does not have clean hands. On the one hand, it asks this Court vacate a

federal equity receivership on the ground that this Court did not have equitable

jurisdiction. On the other hand, it has rejected the Receiver and Save the Art Institute of

Las Vegas, Limited’s proposed deal to save Ai Las Vegas and provide continued

education to Ai Las Vegas’s 469 students. Tech Park’s joinder to the motion to vacate

should thus be disregarded by this Court.

Dated: March 10, 2019                            Respectfully submitted,

                                                 /s/ Nicholas R. Oleski
                                                 Robert T. Glickman (0059579)
                                                 Charles A. Nemer (0009261)
                                                 Robert R. Kracht (0025574)
                                                 Hugh D. Berkson (0063997)
                                                 Nicholas R. Oleski (0095808)
                                                 MCCARTHY, LEBIT, CRYSTAL & LIFFMAN CO., LPA
                                                 101 West Prospect Avenue, Suite 1800
                                                 Cleveland, Ohio 44115
                                                 (216) 696-1422 – Telephone
                                                 (216) 696-1210 – Facsimile
                                                 rtg@mccarthylebit.com
                                                 can@mccarthylebit.com
                                                 rrk@mccarthylebit.com
                                                 hdb@mccarthylebit.com
                                                 nro@mccarthylebit.com

                                                 Special Counsel for the Receiver




{01294727-2}
                                             3
     Case: 1:19-cv-00145-DAP Doc #: 134 Filed: 03/10/19 4 of 4. PageID #: 3358



                              CERTIFICATE OF SERVICE

         The foregoing was electronically filed this 10th day of March, 2019. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

         In addition, copies of the foregoing were sent via regular U.S. mail on this 10th

day of March, 2019 to the following:

Cheyanna Jaffke
P.O. Box 2520
Anaheim, CA 92814

                                           /s/ Nicholas R. Oleski
                                           Nicholas R. Oleski (0095808)




{01294727-2}
                                              4
